Case 3:19-mj-01564-DEA Document 161 Filed 10/26/20 Page 1 of 2 PagelD: 389

Wanda M. Akin & Associates

One Gateway Center, Ste. 2600
Newark, NJ 07102

973-623-6834

973-735-2695 fax

Wanda M. Akin, Esq.
Wakin@akinlegal.com

' Attorney for Defendant Donte Snow

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
MAGISTRATE No. 19-1564 (DEA)

¥V.

DONTE SNOW CONSENT ORDER MODIFYING
BAIL CONDITIONS

This matter having come before the Court upon on the application of defendant Donte
Snow through his attorney, Wanda M. Akin, Esq., for modification of bail conditions and with the
consent of the United States Attorney’s Office for the District of New Jersey, by Assistant United
States Attorney Martha Nye, Esq., and with the consent of Pretrial Services by United States
Pretrial Services Officer, Gary Pettiford, and for good cause being shown;

IT IS HEREBY ORDERED on this D say of October, 2020 that the bail conditions of
pretrial release pending the disposition of this criminal matter be modified as follows:

1. The condition of home detention with electronic monitoring for the defendant shall

__ be removed; and

2. All previous conditions except as modified above remain in full force and effect.

 
Case 3:19-mj-01564-DEA Document 161 Filed 10/26/20 Page 2 of 2 PagelD: 390

 

DOUGAS tf ERT
UNITED STATES MAGISTRATE JUDGE

I hereby consent to the
Form and entry of this Order

 

: |
Adah ol Nf

Martha Nye
Assistant United States Attorney

J

Gary Pettiford
United States Pretrial Services

Wanda M. Akin
Attorney for Defendant, Donte Snow

 

 
